Case: 16-16850       Date Filed: 06/17/2019      Page: 1 of 2


                    IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 16-16850
                                 ________________________

                            D.C. Docket No. 3:14-cv-00153-TCB



ANDREA GOGEL,

                                                            Plaintiff - Appellant,

versus

KIA MOTORS MANUFACTURING OF
GEORGIA, INC.,

                                                            Defendant - Appellee.

                                 ________________________

                        Appeal from the United States District Court
                           for the Northern District of Georgia
                              ________________________




Before ED CARNES, Chief Judge, TJOFLAT, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, JILL PRYOR, BRANCH, and
GRANT, Circuit Judges*:




*
    Judge Newsom, having recused himself, did not participate in the poll.
              Case: 16-16850     Date Filed: 06/17/2019   Page: 2 of 2



      A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in

favor of granting rehearing en banc, it is ORDERED that this case will be reheard

en banc. The panel’s opinion is VACATED.